NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

ROBERT LEE COON,                 )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D18-1749
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed February 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hardee County; Marcus J. Ezelle,
Judge.

Marcus Lee Coon, pro se.



PER CURIAM.


              Affirmed.


NORTHCUTT, SLEET, and SALARIO, JJ., Concur.